Citation Nr: 1707303	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, continued the noncompensable rating for status post hemorrhoidectomy, by history (hemorrhoids).  

In a subsequent July 2008 rating decision, the RO continued the noncompensable rating for hemorrhoids.  

In June 2014, the Veteran testified at a Board hearing in San Diego.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in January 2015, at which time it was remanded for further development, to include providing a VA examination to determine the current severity of the Veteran's hemorrhoids.  Pursuant to the Board's remand directives, a VA examination was performed in July 2015 and the RO readjudicated the claim of entitlement to an increased rating for hemorrhoids in a January 2016 supplemental statement of the case.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's hemorrhoids are not large, thrombotic, or irreducible.  






CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided via letters dated in December 2006 and January 2008, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in February 2008, February 2009, January 2012, and July 2015.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the VBMS claims file contains additional VA treatment records and a VA physician statement submitted by the Veteran in March 2016, which were not addressed by the RO in the supplemental statement of the case issued in January 2016.  The Board is required to return pertinent additional evidence that is not accompanied by a waiver of consideration to the agency of original jurisdiction (AOJ).  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issues.  38 C.F.R. § 20.1304(c) (2016).  

The Veteran's hemorrhoids are service connected, and the issue before the Board is the appropriate schedular rating assignable for the hemorrhoids.  Although the Veteran did not include a waiver of AOJ consideration of the new evidence and did not waive such consideration during the hearing, the Board finds that the additional VA treatment records and VA physician statement submitted by the Veteran are not pertinent to the issue before the Board.  Specifically, the March 2016 VA physician statement indicates the Veteran has been diagnosed with external hemorrhoids and the additional VA treatment records continue the same assessment of chronic hemorrhoids.  The additional records do not address the severity of the hemorrhoids and the status of the Veteran's hemorrhoids remained unchanged.  See 03/39/2016, Virtual VA Documents, CAPRI, p. 11.  Accordingly, the Board finds that the evidence is not pertinent to the issue on appeal because it has no bearing on the issue of an increased rating for hemorrhoids and the case does not require return to the AOJ as a result.  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§  4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

The Veteran's service connected hemorrhoids are rated as noncompensable pursuant to Diagnostic Code 7336. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal)  where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Factual Background and Analysis

The Veteran was afforded a VA examination in February 2008, at which time the Veteran reported symptoms of hemorrhoids, including bleeding and pain, which occurred one to two times per month.  The Veteran reported that he underwent a hemorrhoidectomy while on active duty.  Physical examination revealed nontender, nonbleeding, nonthrombosed external hemorrhoids.  There was no fissure or bleeding and the Veteran was not anemic.  The examiner diagnosed external and internal hemorrhoids.  

In a subsequent February 2009 VA examination, the Veteran reported constant bleeding in his underpants.  Physical examination revealed external hemorrhoids with evidence of frequent recurrence with excessive redundant tissue.  The hemorrhoids, however, were reducible and nonthrombosed.  The examiner noted there was evidence of bleeding, "with no signs of significant anemia."  The examiner noted that the Veteran declined a complete blood count (CBC).  The examiner assessed the Veteran with external hemorrhoid, recurrent status post hemorrhoidectomy.  

The Veteran underwent a VA examination in January 2012.  The examiner assessed the Veteran with small or moderate external hemorrhoids and internal hemorrhoid.  The hemorrhoids were mild to moderate with chronic pain, swelling, itching, burning, and intermittent bleeding.  A CBC was normal.  The physician did not indicate that the hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, persistent bleeding, anemia, or fissures.  

Lastly, the Veteran was provided a VA examination in July 2015.  The Veteran reported that he occasionally notices blood on the tissue paper following a bowel movement and sometimes notices a bulge, which requires him to push it back in.  The Veteran was applying Preparation H and using a hemorrhoid suppository as needed.  The examiner assessed the Veteran with internal hemorrhoids and indicated there were no additional pertinent physical findings, complications, conditions, signs or symptoms.  The examiner further concluded that the Veteran had no external hemorrhoids at that time but did have skin tags.  

Applying the rating schedule to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  Although the Veteran has consistently described experiencing discomfort and bleeding associated with his hemorrhoids, the evidence fails to demonstrate that the hemorrhoids are large or thrombotic or irreducible.  Furthermore, the evidence does not reveal the Veteran suffers from persistent bleeding with secondary anemia or fissures.  Rather, the evidence of record reflects that the hemorrhoids produce a mild, or at most, moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  The Board recognizes the February 2009 VA examination, which revealed external hemorrhoids with evidence of frequent recurrence and excessive redundant tissue.  The examiner, however, concluded that the hemorrhoids were nonthrombosed and reducible.  The Board further acknowledges the July 2015 examiner's finding that the Veteran did not have external hemorrhoids at that time; however, the record and prior VA examinations reveal the Veteran has recurrent external hemorrhoids.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's hemorrhoids could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

In light of the above evidence, a compensable rating for hemorrhoids is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hemorrhoids are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for an additional disability from a combined effect of multiple conditions.  

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service connected disabilities.  Notably, in the January 2012 and July 2015 VA examination reports, the examiners opined that the Veteran's hemorrhoids did not impact his ability to work.  Furthermore, the Veteran filed a TDIU application in March 2008 and indicated he was unable to secure or follow any substantially gainful occupation due to post-traumatic stress disorder (PTSD).  In addition, in March 2007, the Social Security Administration (SSA) found that the Veteran was not able to engage in substantial gainful activity due to PTSD, depression, hypertension, and an index finger disability.  

Accordingly, there is no indication that the Veteran is unable to sustain gainful employment due to his service-connected disability of hemorrhoids.  Therefore, a remand or referral of this claim for consideration of entitlement to a TDIU is not necessary. 

ORDER

Entitlement to a compensable rating for hemorrhoids is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


